UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------x
UNITED STATES OF AMERICA

                 - v.-                                                     ORDER

LELAND ROBINSON,                                                           20 Cr. 448 (KMK)

                           Defendant.

- -------------------------------------- ----- X


                 On or about September 25, 2020, this Court issued an Order, pursuant to Title 18, United

States Code, Sections 424l(b), 4247(b) and 4247(c), directing a qualified examiner (the "Examiner") to

conduct a psychiatric and/or psychological examination of LELAND ROBINSON to determine his

competency to stand trial and his competency to represent himself. On or about February 25, 2021 , the

Examiner issued a report ("Report- I") to the Court. Report- I concluded that LELAND ROBINSON did

not present with a Mental Disease or Mental Defect. Report- I further concluded that LELAND

ROBINSON "currently does possess a rational and factual understanding of the proceedings against him,

does have the capacity to assist legal counsel in his defense, and can rationally make decisions regarding

legal strategy." Although the Court' s September 25, 2020 Order requested that the Examiner also address

the defendant' s competency to represent himself at trial, Report- I did not make specific findings with

respect to this issue and did not discuss this issue in any detail.

                 ACCORDINGLY, it is hereby ORDERED, pursuant to Title 18, United State Code,

Sections 424l(b), 4247(b) and 4247(c), that the Examiner provide an additional report to the Court that

more fully addresses the question of LELAND ROBINSON' s competency to represent himself

throughout the proceedings in this case; and it is further

                 ORDERED that the Examiner provide this report to the Court within 30 days of the date

ofthis Order, with copies provided to defense counsel Francis O' Reilly, Esq., O' Reilly & Shaw, 41
Unquowa Place, Fairfield, CT 06824, and Assistant United States Attorney Marcia S. Cohen, United

States District Courthouse, 300 Quarropas Street, White Plains, NY 10601; and it is further

                ORDERED that the Clerk of the Court serve a copy of this Order upon the Bureau of

Prisons.

Dated: White Plains, New York
        June~, 2021

                                               ~      _;(A~
                                                 KENNETH M. KARAS
                                                 UNITED STA TES DISTRICT JUDGE
